DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al (US 2013/0161643) in combination with Doan et al (US 8318519).
With respect to claim 1, Crowder et al’ 643 teach device, comprising: a n-type semiconductor layer; an intermediate layer disposed on the n-type semiconductor layer, the intermediate layer comprising a plurality of first tapered pits; an active layer disposed on the intermediate layer; a p-type semiconductor layer disposed on the active layer; a n-type electrode disposed on the n-type semiconductor layer; a p-type electrode disposed on the p-type semiconductor layer the active layer comprises a plurality of second tapered pits in a hexagonal structure and a plurality of first flat regions connecting every two adjacent second tapered pits; the plurality of second tapered pits is disposed in the plurality of first tapered pits, respectively; and a projected area of the plurality of first flat regions is less than 30% of a projected area of the active layer”(see fig. 13 C-13 G and related description). note first pits in n-GaN layer and second pits in MQW active layer incluing first flat regions (fig.13D and 13 E)
Crowder et al do not teach reflecting layer; a bonding layer;  a substrate; wherein: a dominant wavelength of emission of the active layer is less than 365 nm; and the reflecting layer and the bonding layer are disposed between the p-type electrode and the substrate; the reflecting layer is attached to the p-type electrode and the bonding layer is attached to the substrate;.
 Doan et al teach reflection layer “52” p-electrode “48” and bonding layer “53” is attached substrate”60” (see fig.4 and fig.8). It would have been obvious to modify the invention of Crowder et al 
by attaching reflection layer and bonding between p-electrode and metal substrate followed by removing sapphire substrate for the benefit of  stress reduction and heat dissipation and thermal compensation as taught in Doan et al

 Doan et al also teach n-type buffer layer as a stress relief layer”2” col.1 , lines 50-65) prior to n-type semiconductor layer> it would have been obvious to form buffer layer as stress relief layer  in the invention of Crowder et al before forming intermediate layer.

With respect to claim 2, Crowder et al teach the device, wherein the p-type semiconductor layer comprises a first surface connected to the active layer and a second surface opposite to the first surface, and the second surface comprises a plurality of third tapered pits formed in P-type GaN layer (see fig.13 D and 13 E).

With respect to claim 3, Crowder et al teach the device, wherein the second surface further comprises a plurality of second flat regions connecting every two adjacent third tapered pits(see p-tye GaN), and a projected area of the plurality of second flat regions is less than 50% of the projected area of the active layer.

 With respect to claim 4, Crowder et al teach the device, wherein the p-type semiconductor layer comprises a first surface connected to the active layer and a second surface opposite to the first surface, and the second surface is a flat surface.(13 C-13G)

With respect to claim 5, Crowder et al teach he device, wherein the n-type semiconductor layer is n-type Al.sub.xGa.sub.1-xN growing on an epitaxial substrate, where 1≥x≥0.2; and the epitaxial substrate is selected from sapphire, silicon carbide, silicon, zinc oxide, aluminum nitride or gallium nitride.(fig 13 C)

With respect to claim 6, Crowder et al teach the device, wherein the n-type semiconductor layer is n-type AlGaN growing on an epitaxial substrate; and the epitaxial substrate is selected from sapphire, silicon carbide, silicon, zinc oxide, aluminum nitride, or gallium nitride (Fig 13 C-123 D)

With respect to claim 7, modified invention of Crowder et al would inherently teach the device, wherein the intermediate layer is n-type Al.sub.xGa.sub.1-xN growing at a temperature of 700-1000° C. where 1≥x≥0.1.

With respect to claim 8, Crowder et al teach the device, wherein the p-type semiconductor layer comprises a p-type Al.sub.xGa.sub.1-xN electron blocking layer where 1≥x≥0.1 and a p-type GaN contact layer.( see fig 13 C-13G)
With respect to claim 9, Crowder et al do not teach the device, wherein the active layer is a multilayered structure comprising a plurality of quantum well layers of In.sub.xAl.sub.yGa.sub.1-x-yN where 0.2≥x≥0, 0.8≥y≥0 and a plurality of quantum barrier layers of Al.sub.zGa.sub.1-zN where 1≥Z≥0.1; and the plurality of quantum well layers and the plurality of quantum barrier layers are alternately grown on the active layer.

With respect to claim 10, crowder teach the device, wherein the substrate is a silicon substrate, ceramic substrate, alloy substrate, or printed circuit board (PCB).(see 13 C)

With respect to claim 11. A method, comprising: disposing, through metal organic chemical vapor deposition (MOCVD), a n-type semiconductor layer, an intermediate layer comprising a plurality of first tapered pits, an active layer, and a p-type semiconductor layer consecutively in order on an epitaxial substrate; consecutively disposing a p-type electrode, and disposing a n-type electrode on the n-type semiconductor layer, thereby yielding an UV light-emitting diode chip; wherein: a dominant wavelength of emission of the active layer is less than 365 nm; and the active layer comprises a plurality of second tapered pits in a hexagonal structure and a plurality of first flat regions connecting every two adjacent second tapered pits; the plurality of second tapered pits is disposed in the plurality of first tapered pits, respectively; and a projected area of the plurality of first flat regions is less than 30% of a projected area of the active layer.(fig 13 C to 13 G and related descrption)
Crowder et al do not teach the method  of a forming reflecting layer, and a bonding layer on the p-type semiconductor layer, thereby yielding a LED precursor; turning over the LED precursor and bonding the p-type electrode to a substrate by a metal bonding process; and removing the epitaxial substrate to expose the n-type semiconductor layer,
 Doan et al teach reflection layer “52” p-electrode “48” and bonding layer “53” is attached substrate”60” (see fig.4 and fig.8). It would have been obvious to modify the invention of Crowder et al 
by attaching reflection layer and bonding between p-electrode and metal substrate followed by removing sapphire substrate for the benefit of  stress reduction and heat dissipation and thermal compensation as taught in Doan et al

 Doan et al also teach n-type buffer layer as a stress relief layer”2” col.1 , lines 50-65) prior to n-type semiconductor layer> it would have been obvious to form buffer layer as stress relief layer  in the invention of Crowder et al before forming intermediate layer.

With respect to claim 12, Crowder do not teach the method , wherein the n-type semiconductor layer is Si-doped Al.sub.xGa.sub.1-xN where 1≥x≥0.2, a doping density of Si is 1×10.sup.18-5×10.sup.20 cm.sup.−3, and a thickness of the n-type semiconductor layer is 1-10 μm; and the intermediate layer is Si-doped Al.sub.xGa.sub.1-xN where 1≥x≥0.1, a doping density of Si is 5×10.sup.17-1×10.sup.20 cm.sup.−3, and a thickness of the intermediate layer is 0.1-5 μm. 
With respect to claim 13, Crowder et al do not teach ehe method, wherein the active layer is a multilayered structure comprising a plurality of quantum well layers of In.sub.xAl.sub.yGa.sub.1-x-yN where 0.2≥x≥0, 0.8≥y≥0, and y<z, and a plurality of quantum barrier layers of Al.sub.zGa.sub.1-zN where 1≥Z≥0.1; and the plurality of quantum well layers and the plurality of quantum barrier layers are alternately grown on the active layer; a growth cycle of the plurality of quantum well layers and the plurality of quantum barrier layers is n where 2<n<15; a thickness of each quantum well layer is 0.5-5 nm, and a thickness of each quantum barrier layer is 2-20 nm.

With respect to claim 14, Crowder et al do not teach the method, wherein the p-type semiconductor layer comprises a p-type Al.sub.xGa.sub.1-xN electron blocking layer where 1≥x≥0.1 and a p-type GaN contact layer; a thickness of the electron blocking layer is 10-200 nm, and a doping density of magnesium (Mg) is 1×10.sup.18-5×10.sup.20 cm.sup.−3; a thickness of the p-type GaN contact layer is 10-200 nm, and a doping density of Mg is 1×10.sup.19-5×10.sup.21 cm.sup.−3.

With respect to claim 15, Crowder et al do not teach the method, wherein the reflecting layer is selected from aluminum (Al), silver (Ag), nickel (Ni), titanium (Ti), chromium (Cr), or a combination>. Doan et al teach such metal f thereof; and the bonding layer is selected from gold (Au), silver (Ag), aluminum (Al), bismuth (Bi), copper (Cu), zinc (Zn), indium (In), tin (Sn), and nickel (Ni), or a combination thereof; and the substrate is a silicon substrate, ceramic substrate, alloy substrate, or printed circuit board (PCB).

With respect to claim 16. A method, comprising: disposing, through metal organic chemical vapor deposition (MOCVD), a n-type semiconductor layer, an intermediate layer comprising a plurality of first tapered pits, an active layer, and a p-type semiconductor layer consecutively in order on an epitaxial substrate; etching the p-type semiconductor layer, the active layer, and the intermediate layer to produce a step thereby partially exposing the n-type semiconductor layer; disposing a n-type electrode on an exposed part of the n-type semiconductor layer; consecutively disposing a p-type electrode, a reflecting layer, and a bonding layer on the p-type semiconductor layer, thereby yielding a LED precursor; and turning over the LED precursor, bonding the p-type electrode and the n-type electrode to a substrate by a metal bonding process, thereby yielding an UV light-emitting diode chip; wherein: a dominant wavelength of emission of the active layer is less than 365 nm; and the active layer comprises a plurality of second tapered pits in a hexagonal structure and a plurality of first flat regions connecting every two adjacent second tapered pits; the plurality of second tapered pits is disposed in the plurality of first tapered pits, respectively; and a projected area of the plurality of first flat regions is less than 30% of a projected area of the active layer.(see fig.13 C-13 G and related descrption)
Crowder et al do not teach reflecting layer; a bonding layer;  a substrate; wherein: a dominant wavelength of emission of the active layer is less than 365 nm; and the reflecting layer and the bonding layer are disposed between the p-type electrode and the substrate; the reflecting layer is attached to the p-type electrode and the bonding layer is attached to the substrate;.
 Doan et al teach reflection layer “52” p-electrode “48” and bonding layer “53” is attached substrate”60” (see fig.4 and fig.8). It would have been obvious to modify the invention of Crowder et al 
by attaching reflection layer and bonding between p-electrode and metal substrate followed by removing sapphire substrate for the benefit of  stress reduction and heat dissipation and thermal compensation as taught in Doan et al

 Doan et al also teach n-type buffer layer as a stress relief layer”2” col.1 , lines 50-65) prior to n-type semiconductor layer> it would have been obvious to form buffer layer as stress relief layer  in the invention of Crowder et al before forming intermediate layer.

With respect to claim 17, Crowder et al do not teach the method, wherein the n-type semiconductor layer is Si-doped Al.sub.xGa.sub.1-xN where 1≥x≥0.2, a doping density of Si is 1×10.sup.18-5×10.sup.20 cm.sup.−3, and a thickness of the n-type semiconductor layer is 1-10 μm; and the intermediate layer is Si-doped Al.sub.xGa.sub.1-xN where 1≥x≥0.1, a doping density of Si is 5×10.sup.17-1×10.sup.20 cm.sup.−3, and a thickness of the intermediate layer is 0.1-5 μm.

With respect to claim 18, Doan et al do not teach he method, wherein the active layer is a multilayered structure comprising a plurality of quantum well layers of In.sub.xAl.sub.yGa.sub.1-xN where 0.2≥x≥0, 0.8≥y≥0, and y<z, and a plurality of quantum barrier layers of Al.sub.zGa.sub.1-zN where 1≥Z≥0.1; and the plurality of quantum well layers and the plurality of quantum barrier layers are alternately grown on the active layer; a growth cycle of the plurality of quantum well layers and the plurality of quantum barrier layers is n where 2<n<15; a thickness of each quantum well layer is 0.5-5 nm, and a thickness of each quantum barrier layer is 2-20 nm.

With respect to claim 19, Crowder et al do not teach the method, wherein the p-type semiconductor layer comprises a p-type Al.sub.xGa.sub.1-xN electron blocking layer where 1≥x≥0.1 and a p-type GaN contact layer; a thickness of the electron blocking layer is 10-200 nm, and a doping density of magnesium (Mg) is 1×10.sup.18-5×10.sup.20 cm.sup.−3; a thickness of the p-type GaN contact layer is 10-200 nm, and a doping density of Mg is 1×10.sup.19-5×10.sup.21 cm.sup.−3.

With respect to claim 20, Crowder et al do not teach the method , wherein the reflecting layer is selected from aluminum (Al), silver (Ag), nickel (Ni), titanium (Ti), chromium (Cr), or a combination thereof; and the bonding layer is selected from gold (Au), silver (Ag), aluminum (Al), bismuth (Bi), copper (Cu), zinc (Zn), indium (In), tin (Sn), and nickel (Ni), or a combination thereof; and the substrate is a silicon substrate, ceramic substrate, alloy substrate, or printed circuit board (PCB).

 With respect to claims 9, 12-14, 17-19 the choice of choosing aluminum molar fraction ,thicknesses of individual layers,doping density , quantum well and barrier layer would have been well within the scope of one of ordinary skill in the art because of nature result effective variables. II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (2144-05)II A
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816